Citation Nr: 1615189	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  12-10 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Propriety of the termination of the appellant's Department of Veterans Affairs (VA) compensation benefits for the period from October 29, 2010, to February 16, 2012, based on his status as a fugitive felon.

(The issue of entitlement to waiver of recovery of an overpayment of compensation benefits in the calculated amount of $8,147.33 is the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from August 1985 to July 1991.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2011 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which retroactively terminated the appellant's VA compensation effective October 29, 2010, based on his status as a fugitive felon.  The appellant's VA compensation was resumed effective February 17, 2012.  

In connection with his appeal, the appellant requested and was scheduled for a videoconference hearing before a Veterans Law Judge in April 2013.  On the morning of the scheduled hearing, however, the appellant requested rescheduling due to illness.  In May 2013, the Board remanded the matter for the purpose of affording the appellant the opportunity to appear at a rescheduled Board videoconference hearing.  

In a February 2014 letter mailed to his most recent address of record, the appellant was advised of the time and date of his rescheduled hearing, to be held in May 2014.  Although he was notified of the time and date of the hearing by mail, he failed to appear and did not provide an explanation for his failure to appear or request a postponement or another hearing.  Pursuant to 38 C.F.R. § 20.702(d) (2015), when an appellant fails to appear for a scheduled hearing and has not requested a postponement, the case will then be processed as though the request for a hearing had been withdrawn.

The Board notes that, in addition to the issue of the propriety of the termination of the appellant's compensation benefits based on his fugitive felon status, the appellant has appealed an August 2011 determination of the VA Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania, which denied his request for a waiver of the resulting overpayment in the calculated amount of $8,147.33.  Because the latter issue arises from the Philadelphia ROIC and the instant appeal arises from the Columbia RO, they are the subject of separate Board decisions.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, 14(c)(1) (where there are matters arising out of two or more agencies of original jurisdiction, separate decisions are required).

In reaching its decision below, the Board has reviewed the appellant's VA claims folder in its entirety, as well as the additional records in his Virtual VA and VBMS folders.  This additional evidence has been reviewed by the RO.


FINDINGS OF FACT

1.  On October [redacted], 2010, a warrant was issued in Barnwell County, South Carolina, for the appellant's arrest based on his violation of the terms and conditions of his probation imposed following a felony conviction.  

2.  On February [redacted], 2012, the appellant was arrested on the outstanding warrant.  A Barnwell County judge determined that the appellant had violated the conditions of his probation.  

3.  After complying with necessary due process requirements, VA suspended the appellant's VA compensation for the period from October [redacted], 2010, to February [redacted], 2012, based on his fugitive felon status.  


CONCLUSION OF LAW

Termination of the appellant's VA compensation for the period from October [redacted], 2010, to February [redacted], 2012, was proper.  38 U.S.C.A. § 5313B (West 2014); 38 C.F.R. § 3.665 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply in this case, given the nature of the issue on appeal.  The matter at issue, a determination of the appellant's fugitive felon status, is governed by Chapter 53, United States Code.  The United States Court of Appeals for Veterans Claims (Court) has expressly held that the VCAA does not apply to determinations under Chapter 53, United States Code, a statute "which concerns special provisions relating to VA benefits."  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 435, 439-40 (2004) ("Although the Court in Barger did not explain its rationale for holding that the VCAA does not apply to chapter 53, the plain language of the statute leads to the conclusion that it does not."); Reyes v. Nicholson, 21 Vet. App. 370, 380 (2007) (noting that application of the VCAA notice provisions to chapter 53 proceedings is explicitly precluded).


Background

In a January 1992 rating decision, the RO granted the appellant's claim for VA compensation benefits, effective July 24, 1991.  

According to court documents from Barnwell County, South Carolina, in July 2009, the appellant was sentenced to four years imprisonment and three years of probation following his conviction for third degree burglary.  His imprisonment was suspended after 90 days with probation for three years.  A note on the July 2009 sentence sheet indicates that the appellant's "probation may be transferred to Rockland County."  (Emphasis added).  

On October [redacted], 2010, a warrant was issued by Barnwell County for the appellant's arrest on the charge of obstructing justice.  

In an April 2011 letter, the RO advised the appellant that law enforcement authorities had identified him as a "fugitive felon" because he was the subject of an outstanding warrant.  He was advised that the term "fugitive felon" included a person who is a fugitive by reason of violating a condition of probation or parole imposed for commission of a felony.  He was given a period of 60 days to clear the warrant or advise VA that the issuing agency had identified the wrong person.  Otherwise, VA proposed to suspend his compensation effective October [redacted], 2010.  

In a June 2011 statement, the appellant indicated that he had spoken to his probation officer and was in the process of getting the warrant cleared.  He indicated that he would forward information to VA as it became available.  

The record shows that no additional information was received within the applicable time period.  In a July 2011 determination, the RO terminated the appellant's VA compensation from October [redacted], 2010, based on his status as a fugitive felon.  

Later that month, the appellant initiated an appeal of the RO's determination, claiming that he had not been properly informed by law enforcement officials that the warrant in question had been issued.  He requested a personal hearing.  

In a September 2011 statement, the appellant claimed that, although he had spoken to his probation officer on many occasions between September 2010 and December 2010, his probation officer never mentioned that a warrant had been issued for his arrest.  He also claimed that he had not been a fugitive, as his probation officer had known his whereabouts at all times.  

In December 2011, the RO contacted the South Carolina Department of Probation, Pardon and Parole in Columbia, South Carolina, to confirm the warrant.  An official from that department advised the RO that the warrant at issue remained active and that the appellant needed to contact his parole officer in Barnwell County.  

In a January 2012 letter, the RO notified the appellant that the hearing he had requested in connection with his appeal had been scheduled for February 2012.  

In February 2012, the RO again contacted the South Carolina Department of Probation, Pardon and Parole in Columbia, South Carolina, to advise the agency of the appellant's upcoming VA hearing.  According to a Report of General Information, the appellant's probation officer confirmed that the appellant's arrest warrant was still active and that he would like to extradite the appellant if he appeared at his scheduled February 2012 VA hearing.  

The record shows that, on February 17, 2012, the appellant was apprehended in Georgia on the outstanding warrant and incarcerated.  

In an April 2012 VA Form 9, the appellant claimed that the warrant in question had been improperly issued.  He claimed that, following his original conviction, his probation officer had been ordered to transfer his probation from Barnwell County to Richland County, where he resided.  He indicated that his probation officer, however, never transferred him.  The appellant claimed that, after he stopped reporting to Barnwell County, his probation officer violated him unlawfully and the warrant was issued.  The appellant claimed that he had not been properly advised of the warrant and that he had been "shocked to find out that I had been violated instead of transferred."  

The record contains an April 2012 court order noting that, following a hearing on the matter, the judge found that the appellant had violated multiple conditions of his probation.  The judge revoked the appellant's suspended sentence, ordered the appellant to serve three years in prison, and terminated the balance of the appellant's probation.  

In a June 2014 statement, the appellant claimed that the reason he had failed to report to his Barnwell County probation officer for required monthly supervision was because he had no transportation and was physically and mentally unable to travel such a distance.  He further claimed that, although the sentencing judge had ordered his probation officer to transfer his case to Richland County, the probation officer did not do so which set him up for failure.  The appellant claimed that, after he failed to comply with the terms of his probation, his probation officer brought him back to the judge and "proceeded to prosecute me based on failure to appear."  He claimed that the warrant had been invalid, as his probation officer had followed the wrong protocol.  He claimed that, as a result, he had a "neutral hearing" on May 11, 2012, and was exonerated of all charges.  

In support of his claim, the appellant submitted a copy of a May 11, 2012, Court order issued following an administrative hearing.  In the order, the court again found that the appellant had violated one or more of the conditions of supervision.  The court ordered continued supervision subject to the conditions set forth in the order.  The order further ordered that the outstanding arrest warrant be withdrawn.  


Applicable Law

Compensation is not payable on behalf of a veteran for any period during which he or she is a fugitive felon. 38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n) (2015).

The term "fugitive felon" includes a person who is a fugitive by reason of violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 C.F.R. § 3.665(n)(ii) (2014).

VA's Adjudication Procedure Manual provides additional guidance with respect to issues relating to fugitive felons.  See M21-1MR, Part X, Chapter 16.  Under those guidelines, a beneficiary who is the subject of a valid outstanding felony arrest warrant is presumed to be a fugitive felon for VA purposes.  M21-1MR, Pt. X, Ch. 16.1c.  An arrest warrant is simply an order from a magistrate or other official authorized to issue such warrants directing that a named individual be arrested and brought before the issuing official.  Id.

When a warrant is dismissed, recalled, or quashed, there was still a valid warrant up to the date the warrant was cleared and VA benefits are subject to adjustment from the warrant date until the recall/dismissal/quash date, unless there was a specific determination that the warrant was void from its inception because of mistaken identity or a defect in the warrant, or the court order specifically states that the recall is effective from a specific date that is on or before the date of the warrant, or uses the terminology nunc pro tunc, which refers to changing back to an earlier date.  M21- 1MR, Pt. X, Ch. 16.2f.

Analysis

As set forth in detail above, on October [redacted], 2010, a warrant for the appellant's arrest was issued in Barnwell County, South Carolina, based on his violation of the terms and conditions of his probation following a felony conviction.  On February 17, 2012, the warrant was cleared after the appellant was apprehended.  At a subsequent court hearing, a Barnwell County judge found that the appellant had violated the terms and conditions of his probation.  

The Board has considered the appellant's contentions to the effect that he was not a fugitive felon during the period at issue because the arrest warrant had been improperly issued.  The Board, however, does not find the appellant's contentions to be persuasive.  The record on appeal contains no basis upon which to conclude that the warrant of October [redacted], 2010, was invalid or should otherwise be considered void ab initio.  

Indeed, the court documents of record contain no specific finding that there was a defect in the warrant to render it void ab initio.  Additionally, the court did not use the terminology nunc pro tunc or otherwise specifically state that the termination of the October [redacted], 2010, warrant was effective prior to the date of the appellant's arrest on February 17, 2012.  In fact, the court expressly found that the appellant had violated the terms and conditions of his probation, which was the cause for the issuance of the warrant.  

The Board has also considered the appellant's contentions to the effect that the warrant is invalid because the appellant's probation officer failed to transfer supervision to the appellant's home county, as "ordered" by the judge.  This contention, however, does not provide a basis upon which to grant the benefit sought.  As set forth above, the sentencing documents expressly describe the transfer of the appellant's supervision as discretionary rather than mandatory.  In any event, the Board notes that there is a well-established presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S. Ct. 1 (1926).  Although the appellant contends that the warrant was issued wrongfully, that his probation officer was negligent in failing to transfer supervision, and that the probationer officer intentionally set him up for failure, there is no objective evidence to support his contentions.  Notwithstanding any questions regarding the credibility of such assertions, the appellant's unsubstantiated allegations, standing alone, are insufficient to rebut the presumption that the October [redacted], 2010, warrant was properly issued and remained valid and outstanding until his arrest on February 17, 2012.

The Board has also considered the appellant's allegations to the effect that he was not a fugitive felon because his probation officer knew his whereabouts at all times.  Again, questions of credibility notwithstanding, the term "fugitive felon" includes both a person who is a fugitive by reason of fleeing to avoid prosecution, custody, or confinement, as well as one who is violating a condition of probation or parole.  As discussed in detail above, one who is the subject of a valid outstanding felony arrest warrant, such as the appellant, is presumed to be a fugitive felon for VA purposes.  

Again, the record here shows that on October [redacted], 2010, a warrant for the appellant's arrest was issued and remained outstanding until he was arrested on February 17, 2012.  As discussed above, absent any indication that the warrant should be considered void ab initio, it remained valid during the duration of the period it was outstanding.  Under these circumstances, the appellant was not entitled to receive VA compensation benefits based on his status as a fugitive felon from October [redacted], 2010, to February [redacted], 2012.  


ORDER

The appeal is denied.  


______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


